Citation Nr: 1024610	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  07-23 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for mitral valve prolapse.

2.  Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel




INTRODUCTION

The Veteran served on active duty with the United States Air 
Force from January 1956 to September 1959, and with the United 
States Army from November 1960 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision by the Waco, 
Texas, Regional Office (RO) of the United States Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the two cardiovascular conditions.  

The February 2007 decision also denied service connection for an 
anxiety disorder, residuals of a left femur fracture, vertigo, 
and a deviated septum.  The Veteran perfected appeals with regard 
to each of these items; however, in October 2008, prior of the 
transfer of the file to the Board, he withdrew his appeal with 
regard to residuals of a left femur fracture, vertigo, and a 
deviated septum.  Those withdrawals were effective when received 
by the RO, and no further question remains for the Board to 
consider.  38 C.F.R. § 20.204(b).

Moreover, the RO in July 2009 granted service connection for 
anxiety and depressive disorders.  As this represents a full 
grant of the benefit sought on appeal, there is no further 
question for the Board to consider with respect to a psychiatric 
disorder.

The issue of entitlement to service connection a frozen 
shoulder has been raised by the Veteran in December 2007 
correspondence, but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Although he indicated he 
was referring to the shoulder as a symptom of his cervical 
spine disability, the shoulder is a separate joint subject 
to separate service connection and evaluation, to include 
as secondary to the cervical spine.  Therefore, the Board 
does not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  


FINDING OF FACT

In a written statement, received by the Board in February 2010, 
prior to promulgation of a decision on the appeal, the Veteran 
withdrew his appeal on the claims of service connection for 
mitral valve prolapse and atrial fibrillation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for service connection of mitral valve prolapse.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2009).

2.  The criteria for withdrawal of a substantive appeal having 
been met, the Board does not have appellate jurisdiction to 
review the claim for service connection of atrial fibrillation.  
38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 
20.204(b).  In February 2010 correspondence, the Veteran stated 
that he no longer wished to pursue his appeal.  His 
representative clarified that the withdrawal applied to both 
cardiovascular issues.  As the Veteran has withdrawn the appeal 
in accordance with 38 C.F.R. § 20.204, the Board no longer has 
appellate jurisdiction. 

Finally, as provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As the claims have been withdrawn, no further due process notice 
or assistance is needed with respect to these claims.


ORDER

The appeal for service connection of mitral valve prolapse is 
dismissed.

The appeal for service connection of atrial fibrillation is 
dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


